Citation Nr: 0307246	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  96-00 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinea pedis with 
secondary onychomycosis.  

2.  Entitlement to service connection for a skin rash, other 
than tinea pedis, over the veteran's entire body.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones




INTRODUCTION

The veteran served on active duty from January 1984 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for service connection for tinea 
pedis with secondary onychomycosis.  She responded with a 
timely Notice of Disagreement, and was then sent a Statement 
of the Case.  She ultimately perfected her appeal with the 
filing of a timely substantive appeal.  

The veteran's claim was originally presented to the Board in 
January 2001, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Credible evidence has not been presented establishing 
that the veteran's tinea pedis and secondary onychomycosis 
had their onset during active military service.


CONCLUSION OF LAW

Entitlement to service connection for tinea pedis, with 
secondary onychomycosis, is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the December 1995 
Statement of the Case, the various Supplemental Statements of 
the Case, and May 2001 RO letters to the veteran notifying 
her of the VCAA, she has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that she must supply and the evidence that the VA would 
attempt to obtain.  The veteran has reported that she 
receives medical care at the VA medical centers in Lake City 
and Gainesville, FL, and these records have been obtained.  
Private medical records have been obtained from Dr. T. H. T.  
The veteran has not otherwise identified any additional 
evidence not already associated with the claims folder that 
is obtainable.  Finally, she has been afforded recent VA 
dermatological examinations in conjunction with her claims; 
for these reasons, her appeal is ready to be considered on 
the merits.  

The veteran seeks service connection for tinea pedis with 
secondary onychomycosis.  Service connection may be awarded 
for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2002).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

While the veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War, and has suggested her 
tinea pedis and onychomycosis might be related to her service 
in that region, she does not qualify for service connection 
under 38 C.F.R. § 3.317 (2002).  38 C.F.R. § 3.317 requires a 
chronic disability which "by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii) (2002).  
Because the veteran has a current diagnosis of tinea pedis, 
with secondary onychomycosis, service connection under 
38 C.F.R. § 3.317 is not warranted.  

The Board next notes that the veteran's appeal was originally 
remanded by the Board in January 2001, at which time a new VA 
dermatological examination was ordered.  The Board specified 
that the veteran's tinea pedis should be examined during an 
active phase of this disease; however, when the veteran was 
examined in August 2002, she displayed no signs of tinea 
pedis, onychomycosis, or any other skin disabilities of the 
feet.  Nonetheless, the Board assumes arguendo that the 
veteran has a current diagnosis of tinea pedis, with 
secondary onychomycosis.  Such a diagnosis was first rendered 
by a private doctor, T.H.T., D.P.M., in March 1994.  

While the Board acknowledges that the veteran has a current 
diagnosis of tinea pedis, with secondary onychomycosis, the 
evidence does not demonstrate tinea pedis or onychomycosis 
during active service.  While the veteran was seen on several 
occasions for skin disabilities, neither tinea pedis nor 
onychomycosis was diagnosed at that time.  The veteran sought 
treatment in January 1985 for a rash, suspected to be poison 
oak.  She was given calamine lotion.  In June 1986, the 
veteran was seen for a 2-day history of itchy red spots on 
her legs, etiology unknown.  The diagnosis was of possible 
scabies, and she was given medicated cream for this problem.  
In September and again in December 1986, she was treated for 
the sudden onset of numerous itchy red blisters.  In 
September 1986, her arms, back, and chest were affected, and 
in December 1986, this rash was present on both wrists.  
Poison oak was suspected, and hydrocortisone cream was 
prescribed.  She was next treated in September 1990 for a 
possible poison ivy rash on her right leg and bilateral 
forearms.  On an April 1991 medical history questionnaire, 
she reported no history of skin disease.  Her accompanying 
physical examination was negative for any abnormalities of 
the skin.  In October 1991, she was seen for a 2-day history 
of a rash on her arms, hands, neck, and stomach.  Poison ivy 
or contact dermatitis was suspected.  She was given 
medication.  Several days after her initial consultation, in 
November 1991, she reported no resolution of her skin rash.  
Her medication was continued.  

Following service, the veteran was examined by VA in March 
1992, at which time no skin disabilities were noted.  Tinea 
pedis was diagnosed for the first time in March 1994, when 
Dr. T. examined the veteran, based on her complaints of 
itchy, cracking calluses on the soles of her feet.  She 
reported experiencing these symptoms for over a year, with 
recent worsening of her condition.  Physical examination 
demonstrated red, cracking, peeling skin on both feet, with 
onychomycosis on her toenails.  Tinea pedis with secondary 
onychomycosis was diagnosed.  However, the doctor did not 
suggest this disability began during military service.  
Subsequent VA outpatient treatment records reflect several 
instances of tinea pedis and onychomycosis on the veteran's 
feet.  

While the veteran did experience skin rashes on several 
occasions during service, these rashes were not on the feet, 
and there were no indications of tinea pedis.  There is also 
no objective evidence suggesting a nexus between a current 
diagnosis of tinea pedis and the veteran's in-service rashes.  
Finally, while the veteran does have a current diagnosis of 
tinea pedis, there is no medical evidence or other objective 
evidence that suggests that this disability began during 
military service.  The veteran has herself testified that her 
tinea pedis and onychomycosis result from service.  However, 
as a layperson, she is not competent to express a binding 
opinion as to the etiology of her disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Therefore, her own 
assertions cannot be used as the basis for a grant of service 
connection.  

Medical evidence of an in-service onset of tinea pedis, with 
secondary onychomycosis, of the feet has not been presented; 
for this reason, service connection for this disability must 
be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).


ORDER

Entitlement to service connection for tinea pedis, with 
secondary onychomycosis, is denied.  


REMAND

In an October 2000 rating decision, the veteran was denied 
service connection for a skin rash, other than tinea pedis, 
over her entire body.  In an April 2001 statement, she 
expressed disagreement with the RO's denial.  The RO 
responded by issuing a November 2002 Supplemental Statement 
of the Case regarding this issue.  However, because 
entitlement to service connection for a skin rash over the 
veteran's entire body is a separate issue from that of 
service connection for tinea pedis with onychomycosis, the RO 
was required to provide her with a Statement of the Case on 
this issue.  The U.S. Court of Appeals for Veterans Claims 
(hereinafter Court) held in Manlincon v. West [12 Vet. 
App. 238 (1999)], that, when a Notice of Disagreement has 
been timely filed, the Board should remand, rather than 
refer, the issue to the RO for the issuance of a Statement of 
the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Consequently, the Board will remand the issue of entitlement 
to service connection for a skin rash to the RO for the 
issuance of a Statement of the Case.  See 38 U.S.C.A. 
§ 7105(d)(1) (West 2002).  The Board notes that the 
supplemental statement of the case in November 2002 discussed 
the issue as whether the evidence was new and material to 
reopen the claim, whereas the claim is still pending.  In 
addition, this remand will afford the RO the opportunity to 
ensure compliance with the provisions of the VCAA, as noted 
above.  

In light of the above, this appeal is REMANDED for the 
following additional development:

The RO should issue a Statement of the 
Case regarding the issue of entitlement 
to service connection for a skin rash, 
other than tinea pedis, over the 
veteran's entire body.  In addition, the 
RO must review the claims file and ensure 
that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107, and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 with 
respect to this issue are fully 
satisfied.  The appellant and her 
representative are hereby notified that, 
following the receipt of the Statement of 
the Case concerning this issue, a timely 
substantive appeal must be filed if 
appellate review by the Board is desired.  
If and only if a timely substantive 
appeal is filed should this issue be 
returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action, other than as 
spelled out within this remand, until she is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



